DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, 3, and 6 in the reply filed on 7 December 2020 is acknowledged. The traversal is on the ground(s) that the Examiner has not provided any specific reasons to support a restriction requirement. This is not found persuasive because paragraphs 4, 7, 10, and 12 of the office action dated 6 October 2020 provide reasons for the restriction requirement. Namely, the species have mutually exclusive characteristics and require different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 11, 12, 20-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 December 2020. In this reply, the Applicant withdrew claims 8, 20, 22, 23, and 25. The Examiner agrees that these claims are directed to nonelected species. In addition, claim 11 is withdrawn as being directed to nonelected Species 7, and claims 12 and 21 are withdrawn as being directed to nonelected Species 2.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1112 (see paragraph 13 of the clean copy of the specification filed on 12 April 2019; see also Figure 11).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 131 and 132 (see Figure 7c; see also paragraph 82 of the specification). It appears that Figure 7c should be amended to replace reference numerals 130-132 with 160-162.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph 3 of the clean copy of the specification filed on 12 April 2019, it appears that “Changing materials or colors of often” should be replaced with “Changing materials or colors is often”.
In paragraph 5, there should be a closing parenthesis after “metal”.
In paragraph 7, “articles” should be replaced with “particles”.
In paragraph 9, there are two references to “first source(s) 1102 and 1104”. However, reference numeral 1104 was previously used in connection with “second light sources”. See paragraph 7 and Figure 11. See also paragraph 10. Therefore, it appears that both instances of “and 1104” should be deleted from paragraph 9.
In paragraph 9, it appears that “tum” should be replaced with “turn”.
In paragraph 17, “the second light sources 1210, 1214, 1218” should be replaced with “the second light sources 1208, 1212, 1216”.
In paragraph 19, “the light source 1308” should be replaced with “the light source 1306”. Also, “systems 100 and 200” should be replaced with “systems 1100 and 1200”.
In paragraph 24, it appears that “RGP” should be replaced with “RGB”.
In paragraph 42, “anisotropic beam” should be replaced with “anisotropic particle”.
In paragraph 65
In paragraph 67, “Figure 2b” should be replaced with “Figure 2c”.
In paragraph 80, “Figure 7a” should be replaced with “Figure 6a”. Also, “particles 130b-c” should be replaced with “particles 130b-e”.
In paragraph 83, it appears that “an then used” should be replaced with “and then used”.
In paragraph 86, it appears that “particles 130a, 130c, and 130f” should be replaced with “particles 130a, 130c, and 130e”. See Figure 8a.
In paragraph 92, “step 210” should be replaced with “step 220”. See Figure 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 10, 13, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “curing” a particle using a light source, does not reasonably provide enablement for “transforming” a particle . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Specifically, while one skilled in the art would understand how to join particles by curing with a light source in accordance with the invention, there is no disclosure of other “transformation” methods. Given the breadth of the term “transformation”, the extremely small pool of relevant prior art, and the lack of any other “transformation” method in the Applicant’s disclosure, one skilled in the art would not be able to use the full scope of the claimed invention without undue experimentation.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the Applicant’s disclosure does not discuss how to create an optical trap of sufficient strength to be able to trap and move a complex electrical, optical, or mechanical system, as recited in claim 6. Paragraph 55 of the clean copy of the specification filed on 12 April 2019 lists complex objects such as microchips, MEMs devices, or diode lasers that would have significant mass. Prior art optical traps are typically used with very small particles, such as cells. Given the lack of direction provided by the Applicant and the content of the prior art, one skilled in the art would not be able to use the invention with complex electrical, optical, or mechanical systems without undue experimentation.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a first light beam”. Claim 2 depends from claim 1, which also recites “a first light beam”. It is unclear whether these first light beams are distinct. For purposes of examination, the first light beams will be interpreted as being the same.
Claim 2 recites “the light beam” in two locations. Claim 2 depends from claim 1, which recites “a light beam” and “a first light beam”. Also, as discussed above, claim 2 recites “a first light beam”. It is unclear to which light beam “the light beam” refers in claim 2. For purposes of examination, and given the context, claim 2 will be interpreted as reciting “the first light beam” rather than “the light beam” for each instance of “the light beam”.
Claim 3 is rejected based on its dependency from claim 2.
Claim 5 recites that “the first particle is a liquid, solid, or hybrid”. This phrasing suggests that “hybrid” is meant to refer to a liquid-solid hybrid (or solid-liquid hybrid, to the extent that the order of the terms is meaningful). However, strictly speaking, the language covers a solid-gas hybrid, for example. In view of the above, it is unclear what the limitation at issue requires 
The term “complex” in claim 6 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear what is required for a particle to be considered a “complex system”. Paragraph 55 of the clean copy of the specification filed on 12 April 2019 appears to provide some examples (and also suggests a rather broad interpretation of “particle”). However, it is still unclear how much structure or functionality is required in a particle for it to be considered a complex system, e.g., whether two particles having different properties and combined together to form a third particle could represent a complex system. For purposes of examination, claim 6 will be interpreted as reciting “an electrical system, an optical system, or a mechanical system” rather than “a complex electrical system, a complex optical system, or a complex mechanical system”.
Claim 6 recites that the first particle is a complex electrical system, a complex optical system, or a complex mechanical system. Claim 1, from which claim 6 depends, recites that the first particle is susceptible to being transformed in response to stimulation by an electromagnetic beam. Paragraph 55 of the specification lists complex objects such as microchips, MEMs devices, and laser diodes and states that additional particles could be used to connect such an object to a surrounding structure. In other words, the complex objects themselves are not being transformed during printing. This inconsistency between the specification and claims makes the scope of claim 6 unclear. For example, should the limitation 
Claim 19 recites the limitation “the printed structure”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 19 will be interpreted as reciting “a printed structure” rather than “the printed structure”.

Claim Rejections - 35 USC §§ 101 and 115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because Daniel Smalley and Helaman Johnston are listed as the inventors in the specifications filed on 23 January and 12 April 2019 and in the drawings filed on 23 January 2019. In addition, a declaration for Daniel Smalley was filed on 23 January 2019, and a declaration for Helaman Johnston was filed on 29 January 2019. However, the Application Data Sheet of 23 January 2019 lists only Daniel Smalley as an inventor.
Claims 1-7, 9, 10, 13-19, and 24 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 10, 13, 14, 18, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0183168 (“Liverman”).
Regarding claim 1, Liverman discloses a system (see Figures 19 and 20), comprising:
a first particle (the polymer molecules; see Figure 20 and paragraph 77) susceptible to being trapped in a light beam (see paragraph 77, which discusses optical trapping of the polymer molecules using a laser diode 210), and further susceptible to being transformed in response to stimulation by an electromagnetic beam (see paragraph 77, which discusses curing the polymer molecules using the laser diode 210);

a second light source configured to emit electromagnetic radiation for transforming the first particle (the wavelength of the laser diode 210 used for curing; see paragraph 77).

Regarding claim 4, Liverman discloses beam scanning optical elements configured for translating a focal point of the first light beam (see paragraph 78).

Regarding claim 5, Liverman discloses wherein the first particle is a liquid, solid, or hybrid (a liquid photocuring polymer L is used; see paragraph 61).

Regarding claim 7, Liverman discloses a second particle susceptible to being transformed in response to stimulation by an electromagnetic beam (paragraph 77 discusses “polymer molecules”, which indicates that there must be at least a first polymer molecule and a second polymer molecule; see also Figure 20).

Regarding claim 10, Liverman discloses a modification light source configured to emit electromagnetic radiation for performing at least one of the following operations on the first particle in a trapped state: analyzing (the wavelength of the laser diode 210 used for tracking/scanning constitutes a modification light source for performing analysis; see paragraph 77).

claim 13, Liverman discloses a method (see paragraph 77), comprising:
using a first trapping light source to trap a first particle (the wavelength of the laser diode 210 used for optical trapping of the polymer molecules; see paragraph 77);
using a first transforming light source to transform the first particle (the wavelength of the laser diode 210 used for curing the polymer molecules; see paragraph 77).

Regarding claim 14, Liverman discloses wherein using the first transforming light source to transform the first particle comprises using the first transforming light source to cure the first particle (see paragraph 77).

Regarding claim 18, Liverman discloses, prior to curing the first particle, using the first trapping light source and/or a second trapping light source to orient the first particle (the laser diode 210 is used to align the polymer molecules prior to curing; see paragraph 77).

Regarding claim 19, Liverman discloses:
using the first trapping light source or a second trapping light source to trap a second particle (paragraph 77 discusses optically trapping “polymer molecules”, which indicates that there must be at least a first polymer molecule and a second polymer molecule being trapped; see also Figure 20);
using the first transforming light source or a second transforming light source to cure the second particle adjacent to the first particle such that both the first particle and the second particle are cured (paragraph 77 discusses curing “aligned molecules”, which indicates that 

Regarding claim 24, Liverman discloses using a modification beam to perform at least one of the following operations on the trapped first particle: analyzing (the wavelength of the laser diode 210 used for tracking/scanning constitutes a modification light source for performing analysis; see paragraph 77).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liverman, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0161068 (“Smalley”).
Regarding claim 2, Liverman does not explicitly disclose the use of a potential well. However, the use of a potential well, associated with a focal point of a light beam, for trapping a particle is known in the art. See paragraph 21 of Smalley. It would have been obvious to one .

Allowable Subject Matter
Claims 3, 6, 9, and 15-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a), 112(b), 101, and 115 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As discussed above, Liverman disclose the use of optical trapping to align polymer molecules prior to curing and, consequently, discloses all the limitations of certain of the Applicant’s claims. However, Liverman fails to disclose or render obvious the limitations of claims 3, 6, 9, and 15-17.
Regarding claim 3, in Liverman, the medium is the liquid photocuring polymer L itself. There is no disclosure of using air or water as the medium, nor is there anything in the prior art to suggest such a change. This would require a substantial reconfiguration of Liverman.
Regarding claim 9, in Liverman, the particles are polymer molecules of a liquid photocuring polymer L in a vat 42. See paragraph 61. There is no disclosure of using a 
Regarding claim 15, Liverman does not disclose moving a trapped particle to a target location. The optical trapping is used to align polymer molecules. Also, Liverman discloses that the laser itself is moved to cure different areas (see paragraph 64), and the vat 42 is full of the liquid photocuring polymer L (see paragraph 61 and Figure 20), so there is no reason to move the polymer particles around the vat 42. Claims 16 and 17 contain allowable subject matter by virtue of their dependency from claim 15.
U.S. Patent No. 10,500,796 (“Lazarovits”) discloses a three-dimensional microfabrication system 100 comprising optical tweezers 160 for manipulating particles 115 and a photo cure 170 for projecting light to set the particles within a photo reactive material. See column 5, lines 8-26, and Figure 1. However, the Lazarovits system fails to meet all the limitations of the independent claims because the particles 115 are not being transformed. Instead, the photo reactive material around the particles is cured to hold the particles in place. See column 6, lines 46-57, and Figures 9A, 9B, 10A, and 10B.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARC C HOWELL/Primary Examiner, Art Unit 1774